PER CURIAM.
In this worker’s compensation case the Evaluation Division of the Workers’ Compensation Board awarded claimant a total of 86% degrees. On appeal the referee awarded claimant an additional 128 degrees. Claimant and the State Accident Insurance Fund appealed to the Board which affirmed the referee’s order. Both parties then appealed to the circuit court. The circuit court affirmed. Claimant here contends that he is permanently and totally disabled; the Fund contends that the award should be reduced to the amount originally granted by the Evaluation Division.
The medical evidence does not support claimant’s contention. The Fund’s contention presents a closer question, but viewing the evidence as a whole we are satisfied that the order of the referee, as affirmed by both the Board and the circuit court, should stand.
Affirmed.